Citation Nr: 0724500	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-23 352	)	DATE
	)
	)


THE ISSUE

Whether a Board decision of April 2005 which denied service 
connection for a right arm/wrist disorder contains clear and 
unmistakable error.



REPRESENTATION

Moving party represented by:  Michael R. Vitera, attorney 



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1973 to February 1976.

2.  On May 16, 2005, a motion was filed for revision of a 
Board decision of April 2005 (which denied service connection 
for a disorder of the right arm and wrist) based on clear and 
unmistakable error (CUE).

3.  In an order dated in July 2006, the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
granted a joint motion which requested that the Board's April 
2005 decision be vacated and the matter be remanded to the 
Board for further action.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

The Court has vacated and remanded the Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.


ORDER

The motion is dismissed.




	                       
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



